UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4170


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BRITTANY DAWN THOMAS,

                     Defendant - Appellant.



                                       No. 19-4264


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODNEY NEIL HARDIN,

                     Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cr-00303-TDS-22; 1:18-
cr-00303-TDS-7)


Submitted: January 30, 2020                                  Decided: February 19, 2020
Before WILKINSON, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT EARLY HARRIS WHEELER, LLP, High Point, North
Carolina; Renorda E. Pryor, HERRING LAW CENTER, PLLC, Durham, North Carolina,
for Appellants. Matthew G.T. Martin, United States Attorney, Terry M. Meinecke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Brittany Dawn Thomas and Rodney Neil Hardin

appeal the sentences imposed following their guilty pleas to conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A)-(C), 841(c)(2), 843(d)(2),

846 (2018). The district court sentenced Thomas to 108 months’ imprisonment and Hardin

to 210 months’ imprisonment. Finding no error, we affirm.

       We review a criminal sentence, “whether inside, just outside, or significantly

outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. King, 673
F.3d 274, 283 (4th Cir. 2012). This review requires consideration of both the procedural

and substantive reasonableness of the sentence. Gall, 552 U.S. at 51. In determining

procedural reasonableness, we examine, among other factors, whether the district court

properly calculated the defendant’s advisory Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2018) sentencing factors, selected a sentence based on facts that were not clearly

erroneous, and sufficiently explained the selected sentence. Id. at 49-51.

       Only after determining that the sentence is procedurally reasonable do we consider

whether it is substantively reasonable, “tak[ing] into account the totality of the

circumstances.” Id. at 51. We presume that a sentence within or below a properly

calculated Guidelines range is substantively reasonable. United States v. Vinson, 852 F.3d
333, 357 (4th Cir. 2017). “Such a presumption can only be rebutted by showing that the



                                             3
sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       We turn to Thomas’ appeal first. Thomas’ advisory Sentencing Guidelines range

was 120 to 125 months’ imprisonment, with a mandatory minimum sentence of 120

months. See 21 U.S.C. §§ 841(b)(1)(A), 846. Pursuant to U.S. Sentencing Guidelines

Manual § 5K1.1 (2018) and 18 U.S.C. § 3553(e) (2018), the Government moved for a 10%

downward departure in light of Thomas’ substantial assistance. The district court granted

the Government’s motion and reduced Thomas’ 120-month mandatory minimum by 10%,

for a total sentence of 108 months’ imprisonment. The court rejected Thomas’ request for

an additional reduction based on factors unrelated to the substantial assistance.

       Thomas now argues that the district court erred in finding that it did not have the

authority to consider additional factors when departing from the mandatory minimum. We

disagree. We have expressly held that “the extent of a § 3553(e) departure from a

mandatory minimum can be determined . . . only by considering factors that reflect a

defendant’s substantial assistance.” United States v. Spinks, 770 F.3d 285, 289 (4th Cir.

2014) (internal quotation marks omitted); see also United States v. Concha, 861 F.3d 116,

120 (4th Cir. 2017) (“As to § 5K1.1 departures . . . our case law requires a district court

determining the extent of such a departure to consider assistance-related factors only.”).

Accordingly, the district court did not err in refusing to consider additional factors in favor

of a departure below the mandatory minimum.

       Hardin’s claims that his below-Guidelines-range sentence is unreasonable are

similarly unconvincing.     The district court properly calculated Hardin’s Sentencing

                                              4
Guidelines’ range, responded to defense counsel’s arguments for a reduced sentence, and

explained the selected sentence based on Hardin’s individual characteristics and the

§ 3553(a) sentencing factors. We conclude therefore that Hardin’s sentence is procedurally

reasonable. Moreover, Hardin’s sentence is presumptively substantively reasonable, and

Hardin has not rebutted that presumption.

      Accordingly, we affirm the district court’s judgments. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5